Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 6, 2015
   Received via e-mail 6/5
   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’s record in cause numberD-1-GN-14-000355 and Court of Appeals number
   03-15-00262-CV, styled, TEXAS ASSOCIATION OF ACUPUNCTURE V TEXAS BOARD OF
   CHIROPRACTIC EXAMINERS, was due in your office June 4, 2015. This office has not received
   payment for this record as of today. Therefore, I am requesting an extension for filing. Thank you
   for your consideration.

   If you have any questions, please contact me at (512) 854-4309.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division            Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420           (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566            fax: 854-4457